Citation Nr: 0912458	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  06-06 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for panic disorder.  

2.   Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for an undiagnosed 
illness manifested by memory loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran had active military service from June 1989 to 
July 1993.  She served in Southwest Asia from November 1990 
to July 1991. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2004-issued rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that in pertinent part denied service connection for 
panic disorder, PTSD, and undiagnosed illnesses.  That 
decision also denied reopening claims for service connection 
for bipolar disorder and earlier-claimed manifestations of 
undiagnosed illnesses.  Because of the various mental 
disorders claimed, each must be separately considered. 

Service connection for PTSD and for an undiagnosed illness 
manifested by memory loss is addressed in the REMAND portion 
of the decision below and is REMANDED to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of panic disorder.

2.  There is no competent medical evidence suggesting a link 
between the Veteran's current diagnosis of panic disorder and 
her period of active military service.


CONCLUSION OF LAW

Panic disorder was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.159 (2008). 



REASONS AND BASES FOR FINDING AND CONCLUSION

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA must notify the claimant and her 
representative of any information and any medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must also inform the 
claimant of any information and evidence not of record that 
VA will seek to provide and that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  A February 2004 letter from VA satisfies these 
requirements.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, such notice was provided in a March 2006 letter 
to the Veteran.   

VA's duty to notify was not completely satisfied prior to the 
initial October 2004 unfavorable decision on the claim.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of notice followed by 
readjudication of the claim) see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (issuance of notification 
followed by readjudication of the claim, such as a statement 
of the case (SOC) or supplemental statement of the case 
(SSOC), cures a timing defect).  

In this case, VA's duty to notify was satisfied after the 
initial decision by way of a February 2006 cover letter and 
SOC and February 2008 cover letter and SSOC that address all 
notice elements.  The letters informed the claimant of what 
evidence was required to substantiate the claims and of the 
claimant's and VA's respective duties for obtaining evidence.  
Although the notice letters were not sent before the initial 
decision, this timing error is not unfairly prejudicial to 
the claimant because the actions taken by VA after providing 
notice cured the timing error.  The claimant has been 
afforded an opportunity to participate in her claims and has 
been allowed time to respond.  VA has readjudicated the 
issues by way of an SSOC issued in February 2008 after notice 
was provided.  For these reasons, it is not unfairly 
prejudicial to the claimant for the Board to adjudicate the 
claim.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All necessary 
development has been accomplished and adjudication may 
proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained 
all VA records.  The claimant was afforded a VA medical 
examination during the appeal period.  Neither the claimant 
nor her representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance to 
the claimant is required to fulfill VA's duty to assist in 
the development of the claims.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001),  

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service treatment records, 
or for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
veteran's service, her unit's history, her service treatment 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
veterans under 38 U.S.C.A. § 1154(b), but, because the 
veteran was not in combat, she will not be afforded this 
consideration.  

The Veteran's service treatment records (STRs) reflect that 
she was psychiatrically normal both at entrance and at 
discharge from active military service.  Her medical history 
questionnaires reflect that she checked "no" to history of 
depression, memory loss, or nervous trouble of any sort 
during her entrance and exit physical examinations.  However, 
in 1997, she reported that anxiety and panic attacks did 
begin during active service.  In her original service 
connection claim submitted in July 1997, she reported a 
bipolar disorder and extreme nervousness and requested 
service connection for these disorders.  

Post-service clinical records, both VA and private, contain 
numerous diagnoses of panic disorder, bipolar disorder, 
anxiety disorder, and major depression.  Clayton Mental 
Health Center medical reports clearly reflect that a 
diagnosis of bipolar disorder, depressed, was offered on 
April 28, 1994, the day of admission for psychiatric care.  

An August 1997 VA Persian Gulf Registry examination report 
contains an impression of bipolar disorder.  A February 1999 
VA neurological compensation examination report discusses the 
Veteran's symptoms of depression, near-constant anxiety, and 
sometimes exhilarated, elevated mood.  The diagnosis was 
bipolar disorder, type 2 (type 2 denotes a history of other 
mental disorders as well).  

A December 2003 VA general psychiatry note reflects that 
bipolar disorder was mixed with melancholic depression and 
history of PTSD.  The Axis I diagnoses were melancholic 
depression, bipolar depression, panic disorder with 
agoraphobia, and PTSD.  

According to a March 2006 VA compensation examination report 
(performed by a psychiatrist of QTC Medical Services), the 
current symptoms were depression, anxiety, suicidal issues, 
unable to concentrate, tired, and overwhelmed.  The sole Axis 
I diagnosis was bipolar disorder.  Since then, panic disorder 
and/or panic attacks have been diagnosed at various times, 
such as was offered during an August 2006 VA hospitalization 
for bipolar disorder; however, there is no medical evidence 
that tends to relate panic disorder with active service.  

The Board cannot attach any weight to the Veteran's claim 
that her panic attacks are related to active service.  VA 
regards lay statements to be competent evidence of 
descriptions of symptoms of disease, disability, or injury, 
but not the determination of an issue involving a question of 
medical expertise.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); but see Jandrea v. Nicholson, 
492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is 
competent if: (1) lay person is competent to identify the 
medical condition; (2) lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony of 
symptoms at the time supports a later diagnosis by a medical 
professional); See also Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed. Cir. 2006) (The Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence.  If the Board concludes 
that the lay evidence presented by a veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the veteran's 
ability to prove his claim of entitlement to disability 
benefits based on that competent lay evidence.  In this case, 
because panic attacks were not reported during active 
service, were not mentioned at the time of separation, and 
the Veteran has not alleged continuity of panic attacks since 
active service nor has a physician related her panic disorder 
to active service, her lay evidence on the matter does not 
place the issue in relative equipoise.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service 
connection for panic attacks must be denied.  


ORDER

Service connection for a panic disorder is denied. 


REMAND

PTSD

Post-service clinical records, both VA and private, contain 
numerous diagnoses of PTSD.  The Veteran reported that her 
PTSD stressors were the Gulf War itself, anxiety over the 
vaccinations she received, claustrophobia in a fox-hole in 
Saudi Arabia, wearing the chemical warfare suit, large flies 
near the feces disposal detail, and advances by males.  In 
September 2003, a VA psychiatrist noted that the stressors 
could not be pinpointed.  In December 2003, the Veteran added 
fear of SCUD missiles to her list of PTSD stressors.  

According to a March 2006 VA compensation examination report, 
the sole Axis I diagnosis was bipolar disorder.  PTSD was not 
mentioned.  But, in September 2006 and even more recently, VA 
physicians have again offered a diagnosis of PTSD.  The 
stressors upon which the PTSD diagnosis is based were not 
identified, however.  VA's duty to assist in this case 
includes providing another PTSD examination to confirm the 
diagnosis of PTSD and to develop the Veteran's claimed 
stressors, if necessary.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 
81( 2006).




Undiagnosed Illness Manifested by Memory Loss

During a February 1999 VA neurological examination, the 
Veteran reported memory problems.  The physician found good 
memory.  She has since reported mild memory problems, but the 
etiology of her claimed memory loss is unclear.  Presumptive 
service connection is available for Persian Gulf War veterans 
where the disability cannot be attributed to a known, 
clinical diagnosis, if it has become manifested to a degree f 
10 percent since active military service.  VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion where such is necessary to make a decision 
on the claim.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should prepare a summary of 
all of the Veteran's claimed stressors.  
This summary and any additional 
information should be sent to the U.S. 
Army and Joint Services Records Research 
Center (JSRRC).  Ask that agency to 
provide any information, which might 
corroborate the veteran's alleged 
stressors, including unit morning 
reports, after-action reports, lessons 
learned, unit historical records, records 
of attacks, casualties, decorations 
awarded, and the location of her unit 
during the veteran's Southwest Asia tour 
of duty.

2.  Following completion of the above 
development, the AOJ should schedule the 
veteran a psychiatric examination, by a 
psychiatrist, to determine the etiology 
of the Veteran's claimed PTSD.  The 
claims file should be made available to 
the physician for review of the pertinent 
evidence.  The physician should elicit a 
complete history of claimed PTSD 
stressors from the veteran and determined 
whether the Veteran has PTSD.  If the 
physician provides a diagnosis of PTSD, 
the stressor for the basis of the 
diagnosis of PTSD should be noted.  The 
physician should offer a rationale for 
any conclusion in a legible report.  

3.  The AOJ should also schedule the 
veteran for an examination, by an 
appropriate specialist, to determine the 
etiology of her claimed memory loss.  The 
claims file should be made available to 
the physician for review of the pertinent 
evidence.  The physician should elicit a 
complete history of memory loss from the 
veteran, and then address whether it is 
at least as likely as not (50 percent or 
greater probability) that the Veteran's 
memory loss is attributable to a known 
diagnosis.  The physician should offer a 
rationale for any conclusion in a legible 
report.  If the question cannot be 
answered, the physician should state the 
reason.  

4.  Following completion of the above 
development, the AOJ should then 
readjudicate the claims.  In the event 
that any action taken remains adverse to 
the Veteran, she and her representative 
should be provided with an SSOC and an 
opportunity to respond.  Thereafter, the 
case should again be returned to the 
Board for further appellate 
consideration.

No action by the Veteran is required until she receives 
further notice; however, the veteran is advised that failure 
to report for examination, without good cause, may have 
adverse consequences on her claims.  38 C.F.R. § 3.655 
(2008).  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


